Name: Council Regulation (EEC) No 3565/80 of 22 December 1980 on the application of Decision No 3/80 of the EEC- Switzerland Joint Committee amending Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation to take account of the accession of the Hellenic Republic to the Community
 Type: Regulation
 Subject Matter: international trade;  Europe;  EU institutions and European civil service;  cooperation policy;  executive power and public service
 Date Published: nan

 No L 385/16 Official Journal of the European Communities 31 . 12. 80 COUNCIL REGULATION (EEC) No 3565/80 of 22 December 1980 on the application of Decision No 3/80 of the EEC-Switzerland Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to take account of the accession of the Hellenic Republic to the Community Committee has adopted Decision No 3/80 amend ­ ing Protocol 3 to take account of the accession of the Hellenic Republic to the Community ; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, ' I Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Arti ­ cle 113 thereof, Having regard to the proposal , from the Commis ­ sion , Whereas the Agreement between the European Eco ­ nomic Community and the Swiss Confederation ( ! ), was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community on the one hand and the Swiss Confederation on the other hand (2 ), was signed on 22 July 1972 and entered into force on 1 January 1974 ; Whereas by virtue of Articles 8 and 10 respectively of the Protocols which were annexed to the above Agreements following the accession of the Hellenic Republic to the Community, and which form an integral part thereof, the EEC-Switzerland Joint Article 1 For the application of the Agreement between the European Economic Community and the Swiss Confederation, Joint Committee Decision No 3/80 shall be applied in the Community . The text of the Decision is annexed to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER ( ») OJ No L 300, 31 . 12 . 1972, p. 189 . (2) OJ No L 350, 19 . 12 . 1973 , p. 13 .